EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Gross on 11/17/2021. This amendment is based on the claim set filed 10/29/2021 since the supplemental amendment filed 11/16/2021 was not entered by the examiner.

AMENDMENT TO THE CLAIMS

1.	In claim 34 (page 12, line 3) the following text has been deleted: and
    PNG
    media_image1.png
    124
    233
    media_image1.png
    Greyscale

2.	In claim 34 (page 12, line 2), the word “and” is added after the last recited chemical embodiment.
3.	In claim 144 (page 13, line 11), “The compound of claim 1 selected from the group consisting of” has been changed to ---- A compound selected from the group consisting of ---.
4.	Cancel claims 124-126 and 139.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN E MCDOWELL/           Primary Examiner, Art Unit 1624